Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/12/2020 are acceptable.

Claim Interpretation
Applicant’s canceling claim 13 and changing the language in 26 are noted and the claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the carrier further comprises a leading contact surface leading the heating element along the weld zone in the manner claimed by the applicant.
Regarding claim 21, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of a temperature control system for controlling a heat output from the heating element in the manner claimed by the applicant.
Regarding claim 23, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the heating element is arranged to project from the carrier in the extended configuration by a projection distance, and the welding apparatus is configured to enable adjustment of the projection distance in the manner claimed by the applicant.
Regarding claim 24, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the heating element extends to a head, wherein the head has a circular, semi-circular, diamond or square profile in the manner claimed by the applicant.
Regarding claim 25, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the carrier comprises a foot having the trailing contact surface and a housing for housing the heating element, and wherein a position of the housing relative to the foot is adjustable between a plurality of operative positions in the manner claimed by the applicant.
Regarding claim 27, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the carrier comprises a handle arrangement for grasping by a user in the manner claimed by the applicant.
Regarding claim 28, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of a rotationally mounted element for enabling rotation movement of the carrier along the weld zone in the manner claimed by the applicant.
Regarding claim 29, in a welding apparatus for welding polymeric materials along a weld zone of the polymeric materials, the prior art does not teach or make obvious the concept of the carrier comprises a housing for housing the heating element, and wherein a separation gap is provided between the housing and the heating element in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745